               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


STACY R. INGRAM,                      )
                                      )
                 Plaintiff,           )
                                      )
     v.                               )              1:17CV17
                                      )
NANCY A. BERRYHILL,                   )
Acting Commissioner of                )
Social Security,                      )
                                      )
                 Defendant.           )

                                   ORDER

     On February 23, 2018, the United States Magistrate Judge's

Memorandum Opinion and Recommendation (“Recommendation”) was filed

and notice was served on the parties pursuant to 28 U.S.C. § 636. [Doc.

#12.] Plaintiff filed objections to the Recommendation within the time limit

prescribed by Section 636. [Doc. #14.]

     The court has reviewed Plaintiff’s objections de novo and finds that

they do not change the substance of the Recommendation, which is affirmed

and adopted.

      IT IS THEREFORE ORDERED that the Commissioner’s decision finding

no disability is AFFIRMED, that Plaintiff’s Motion for Judgment Reversing the

Commissioner [Doc. #8] is DENIED, that Commissioner’s Motion for
Judgment on the Pleadings [Doc. #10] is GRANTED, and that this action is

DISMISSED WITH PREJUDICE.

     This the 29th day of November, 2018.



                                       /s/ N. Carlton Tilley, Jr.
                                  Senior United States District Judge




                                    2
